IN THE
                         TENTH COURT OF APPEALS

                               No. 10-08-00320-CV

RUBEN NAVARRO,
                                                          Appellant
v.

CITY OF WACO, TEXAS,
                                                          Appellee



                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2007-2058-4


                      MEMORANDUM OPINION


      Ruben Navarro, a Waco police officer, sued the City of Waco asserting claims

under Chapter 21 of the Texas Labor Code for race and sex discrimination and for

retaliation. The City filed a hybrid traditional and no-evidence motion for summary

judgment. Navarro appeals, asserting three issues. We will affirm.

      Navarro’s first issue asserts that the trial court erred in granting the City’s

motion for summary judgment.        The City’s traditional motion sought summary

judgment on five grounds, two of which asserted that Navarro’s claims were time-
barred because they were not brought within 180 days and two years, respectively. The

City’s no-evidence motion sought summary judgment on eight grounds. The trial court

granted the hybrid motion without specifying the grounds.

       In his brief on his first issue, Navarro only argues that his claims were not time-

barred. He fails to brief or argue any of the many other grounds in the City’s motion.

               When there are multiple grounds for summary judgment and the
       order does not specify the ground on which the summary judgment was
       rendered, an appellant must negate all grounds on appeal. Collins v. City
       of Corpus Christi, 188 S.W.3d 415, 423 (Tex. App.—Corpus Christi 2006, no
       pet.) (citing State Farm Fire & Cas. Co. v. S. S., 858 S.W.2d 374, 381 (Tex.
       1993)). If the appellant fails to negate each ground on which the judgment
       may have been rendered, we must uphold the summary judgment. Id.

Peeler v. Baylor Univ., No. 10-08-00157-CV, 2010 WL 2964375, at *2 (Tex. App.—Waco

Sept. 16, 2009, no pet.) (mem. op.).

       Because Navarro failed to challenge each ground on which the trial court may

have rendered judgment, we overrule issue one and affirm the summary judgment. We

need not address Navarro’s other two issues. TEX. R. APP. P. 47.1.



                                                      REX D. DAVIS
                                                      Justice


Before Chief Justice Gray,
       Justice Davis, and
       Judge Oakes Evans1
Affirmed
Opinion delivered and filed November 3, 2010
[CV06]

1        The Honorable Deborah Oakes Evans, Judge of the 87th District Court, sitting by assignment of
the Chief Justice of the Supreme Court of Texas pursuant to section 74.003(a) of the Government Code.
See TEX. GOV’T CODE ANN. § 74.003(a) (Vernon 2005).

Navarro v. City of Waco                                                                        Page 2